Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 12/21/2020.  Claims 10-29 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments with respect to claims 10-29 have been considered but are moot in view of the new ground(s) of rejection because of the amendment changes the scope of the invention.

Claim Objections
Claims 10-29 are objected to because of the following informalities:
Re Claim 10, claim recites “the steps of” in line 3, there is insufficient antecedent basis for this limitation in the claim.  
Re Claim 12, claim recites “at the same time” in line 2, there is insufficient antecedent basis for this limitation in the claim.  
Re Claim 15, claim recites “the sign of the first and second symbols” in line 1 and “the other of the first and second symbols” in line 2, there is insufficient antecedent basis for this limitation in the claim.  
Re Claim 16, claim recites “the step of applying a scrambling code” in line 1, there is insufficient antecedent basis for this limitation in the claim.  

Re Claim 25, claim recites “the communication network” in line 6, there is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10566994 in view of Dartois US 2017/0317686 A1. 

Re Claim 10, patent 10566994 discloses a method for virtually delta-sigma digitizing a series of digital samples output from a communication stack of a communication network and mapping quantized symbols, the method comprising the steps of: 
obtaining a delta-sigma digitization sampling frequency for the series of digital samples, wherein the series of digital samples includes K digital samples from the communication stack, where K is an integer greater than 1, calculating an oversampling ratio, R, for the series of digital samples; 
interpolating the series of digital samples at a rate equivalent to the oversampling ratio, wherein a number of samples resulting from the step of interpolating is equal to R*K; 
quantizing the interpolated series of digital samples to a plurality of discrete predetermined levels to generate a series of quantized symbols (claim 1.  A method for virtually performing delta-sigma digitization on a series of digital samples output from a communication stack of a communication network, the method comprising the steps of: obtaining a delta-sigma digitization sampling frequency 
Patent 10566994 discloses the claimed invention except explicitly teaches mapping, for at least one occurrence of a first symbol of the series of quantized symbols, the first symbol to a second symbol of the series of quantized symbols, wherein the first symbol has a first symbol amplitude value and the second symbol has a second symbol amplitude value greater than the first symbol amplitude value; and mapping, for at least one occurrence of the second symbol, the second symbol to the first symbol.
However, Dartois teaches a signal modulation device comprising mapping, for at least one occurrence of a first symbol of the series of quantized symbols, the first symbol to a second symbol of the series of quantized symbols, wherein the first symbol has a first symbol amplitude value and the second symbol has a second symbol amplitude value greater than the first symbol amplitude value; and mapping, for at least one occurrence of the second symbol, the second symbol to the first symbol (symbol mapping and modulation, [0075]-[0078], PPWM, [0084]-[0087]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the symbol mapping technique taught by Dartois with the signal processing method taught by patent 10566994 to achieve the same expected result of mapping, for at least one occurrence of a first symbol of the series of quantized symbols, the first symbol to a second symbol of the series of quantized symbols, wherein the first symbol has a first symbol amplitude value and the second symbol has a second symbol amplitude value greater than the first symbol amplitude value; and mapping, for at 

Re Claim 25, patent 10566994 discloses a communication system, comprising: 
a processor in communication with a memory device configured to store a plurality of instructions, which, when executed by the processor, cause the processor to: 
obtain a delta-sigma digitization sampling frequency for a series of digital samples output from a communication stack of the communication network, the series of digital samples including K digital samples, where K is an integer greater than 1; calculate an oversampling ratio, R, for the series of digital samples; 
interpolate the series of digital samples at a rate equivalent to the oversampling ratio to generate a number of samples equal to R*K; and 
quantize the interpolated series of digital samples to a plurality of discrete predetermined levels to generate a series of quantized symbols; 
a transmitter portion configured to transmit a digitized stream of the quantized symbols over a digital optical link (claim 9.  A virtual delta-sigma digitization system for a communication network, the system including a processor in communication with a memory device configured to store a plurality of instructions, which, when executed by the processor, cause the processor to: obtain a delta-sigma digitization sampling frequency for a series of digital samples output from a communication stack of the communication network, the output series of digital samples including K digital samples, where K is an integer greater than 1;  calculate an oversampling ratio, R, for the output series of digital samples;  interpolate the output series of digital samples at a rate equivalent to the oversampling ratio to generate a number of samples equal to R*K;  and quantize the interpolated series of digital samples to a plurality of discrete predetermined levels.).

However, Dartois teaches a signal modulation device comprising mapping, for at least one occurrence of a first symbol of the series of quantized symbols, the first symbol to a second symbol of the series of quantized symbols, wherein the first symbol has a first symbol amplitude value and the second symbol has a second symbol amplitude value greater than the first symbol amplitude value; and mapping, for at least one occurrence of the second symbol, the second symbol to the first symbol (symbol mapping and modulation, [0075]-[0078], PPWM, [0084]-[0087]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the symbol mapping technique taught by Dartois with the signal processing method taught by patent 10566994 to achieve the same expected result of mapping, for at least one occurrence of a first symbol of the series of quantized symbols, the first symbol to a second symbol of the series of quantized symbols, wherein the first symbol has a first symbol amplitude value and the second symbol has a second symbol amplitude value greater than the first symbol amplitude value; and mapping, for at least one occurrence of the second symbol, the second symbol to the first symbol in order to achieve a custom solution and to further improve the generated signal quality.
In additional, it would have been obvious to one skilled in the art at the time the invention was filed to implement a receiver for receiving the transmitted signal and to reverse the signal generation steps to demap the received signal to achieve the same expected result of implementing a demapping 

Re Claim 26, the combined teachings disclose the system of claim 25, patent 10566994 discloses wherein the processor is configured to interpolate and quantize the series of digital samples as a single operation (claim 10, The system of claim 9, wherein the processor is configured to interpolate and quantize the output series of digital samples as a single operation.).

Re Claim 27, the combined teachings disclose the system of claim 25, patent 10566994 discloses wherein the instructions further cause the processor to process at least two sequential samples of the series of digital samples simultaneously (claim 12, The system of claim 11, wherein the instructions further cause the processor to process at least two sequential samples of the output series of digital samples simultaneously.).

Re Claim 28, the combined teachings disclose the system of claim 25, patent 10566994 discloses wherein the receiver portion comprises a digital-to-analog converter configured to convert the uncoded digitized signal into a recovered analog signal (claim 14, The system of claim 10, wherein the instructions further cause the processor to quantize the output series of digital samples prior to converting the digital samples to an analog signal.).

Allowable Subject Matter
Claims 11-24, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631